DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 and 5/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-12 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0301332 (hereinafter Kim).
Regarding claim 1, Kim discloses a first base station in a wireless communication system, comprising: a transceiver (FIG. 13; [0205]: details transmission module and reception module, as transceiver); and a processor connected to the transceiver (FIG. 13, 13 [0205]: details processor may control overall operation of the eNB) and configured to: obtain resource information of a second base station transmitted by the second base station (FIG. 12, S1200; [0199]: details eNB1 transmit to eNB2 DL ABS pattern information; UL ABS pattern information), determine a resource assignment pattern based on the resource information of the second base station (FIG. 12, S1300; [0200]: details eNB2 may identify or assume the z-ABS and r-ABS from among DL ABSs on the basis of the DL ABS pattern information and the UL ABS pattern information of eNB1), wherein the first base station and the second base station control different cell groups (FIG. 1, 110, 120; [0003]: details macro eNB 110 refers to as a macro cell and micro eNB 120 may be referred to as a micro cell, pico cell, etc., as different cell groups) and are capable of simultaneously transmitting and receiving signals to and from a terminal (FIG. 1; [0003]: details independently operating so by definition they are capable of simultaneously transmitting and receiving), wherein the resource information of the second base station comprises at least one of information indicating of an uplink (UL) transmission-capable resource of the second base station and information indicating of a downlink (DL) transmission-capable resource of the second base station ([0196]: details usable UL ABS Pattern Info), and wherein the resource assignment pattern is for reducing ([0169]: details the interfered cell can mitigate interference present between eNB1 and eNB2 by scheduling a UE using low uplink Tx power from among UEs served thereby in the specific resource, as permit some resources of the first base station for UL channel) and permitting some of DL assignment-capable resources of the first base station for a DL channel ([0148]- [0151]: details eNB1 may not perform transmission or reduce Tx power; macro cell can de-boost TX power or transmit no signal to reduce interference applied to the micro cell in the specific resource region, as permit some resources of the first base station for a DL channel).

Regarding claim 3, Kim discloses wherein the UL channel comprises a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH), and wherein the PUCCH and PUSCH are located in independent resources in a time domain based on the resource assignment pattern ([0178]: details when downlink data is received through a downlink data channel (e.g. PDSCH) in the subframe n, ACK/NACK information that indicates whether the downlink data has been successfully received can be transmitted through an uplink channel (e.g. PUCCH or PUSCH) in the subframe n+k). 

Regarding claim 4, Kim discloses wherein the DL channel comprises a physical downlink channel (PDCCH) or a physical downlink shared channel (PDSCH) ([0178]: details when downlink data is received through a downlink data channel (e.g. PDSCH) in the subframe n, ACK/NACK information that indicates whether the downlink data has been successfully received can be transmitted through an uplink channel (e.g. PUCCH or PUSCH) in the subframe n+k). 

Regarding claim 5, Kim discloses wherein the resource assignment pattern comprises an UL transmission resource and a DL transmission resource, wherein the UL transmission resource includes at least one of an UL grant, UL data, and DL feedback information for the UL data, and wherein the DL transmission resource is for at least one of DL assignment, DL data, and UL feedback information for the DL data ([0178]: details when downlink data is received through a downlink data channel (e.g. PDSCH) in the subframe n, ACK/NACK information that indicates whether the downlink data has been successfully received can be transmitted through an uplink channel (e.g. PUCCH or PUSCH) in the subframe n+k).  

Regarding claim 8, Kim discloses a second base station in a wireless communication system, comprising: a transceiver (FIG. 13; [0205]: details transmission module and reception module, as transceiver); and a processor connected to the transceiver and configured to control (FIG. 13, 13 [0205]: details processor may control overall operation of the eNB) to: identify a resource assignment pattern of the second base station (FIG. 11; [0194]: details DL ABS pattern of eNB1, as resource assignment pattern), and transmit a resource information to a first base station based on the resource assignment pattern (FIG. 12, S1200; [0199]: details eNB1 transmit to eNB2 DL ABS pattern information, UL ABS pattern information), wherein the first base station and the second base station control different cell groups (FIG. 1, 110, 120; [0003]: details macro eNB 110 refers to as a macro cell and micro eNB 120 may be referred to as a micro cell, pico cell, etc., as different cell groups) and are capable of simultaneously transmitting and receiving signals to and from a terminal simultaneously (FIG. 1; [0003]: details independently operating so by definition they are capable of simultaneously transmitting and receiving), and wherein the resource information of the second base station comprises at least one of information indicating of an uplink (UL) transmission-capable resource of the second base station and information indicating of a downlink (DL) transmission-capable resource of the second base station ([0196]: details usable UL ABS Pattern Info). 

Regarding claim 9, Kim discloses a base station in a wireless communication system, comprising: a transceiver (FIG. 13; [0205]: details transmission module and reception module, as transceiver); and a processor connected to the transceiver (FIG. 13, 13 [0205]: details processor may control overall operation of the eNB) and configured to: obtain resource information (FIG. 12, S1200; [0199]: details eNB1 transmit to eNB2 DL ABS pattern information), determine a resource assignment pattern based on the resource information (FIG. 12, S1300; [0200]: details eNB2 may identify or assume the z-ABS and r-ABS from among DL ABSs on the basis of the DL ABS pattern information and the UL ABS pattern information of eNB1), and schedule a terminal based on the resource assignment pattern ([0170]: details HII  represents that there is a possibility the eNB1 schedules a UE having high uplink Tx power in the specific resource), wherein the resource assignment pattern comprises time-frequency resources that an uplink (UL) channel and a downlink (DL) channel are capable of being allocated during a specific time interval (FIG. 11; [0194]: details DL ABS pattern and UL ABS pattern, as resource assignment pattern with UL and DL channels capable of being allocated), and wherein the resource assignment pattern is for reducing interference by assigning some of UL resources for an UL channel ([0169]: details the interfered cell can mitigate interference present between eNB1 and eNB2 by scheduling a UE using low uplink Tx power from among UEs served thereby in the specific resource, as permit some resources for UL channel) and assigning some of DL resources for a DL channel ([0148]- [0151]: details eNB1 may not perform transmission or reduce Tx power; macro cell can de-boost TX power or transmit no signal to reduce interference applied to the micro cell in the specific resource region). 

Regarding claim 10, Kim discloses wherein the UL channel comprises a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH), and wherein the PUCCH and PUSCH are located in independent resources in a time domain based on the resource assignment pattern ([0178]: details when downlink data is received through a downlink data channel (e.g. PDSCH) in the subframe n, ACK/NACK information that indicates whether the downlink data has been successfully received can be transmitted through an uplink channel (e.g. PUCCH or PUSCH) in the subframe n+k). 

([0178]: details when downlink data is received through a downlink data channel (e.g. PDSCH) in the subframe n, ACK/NACK information that indicates whether the downlink data has been successfully received can be transmitted through an uplink channel (e.g. PUCCH or PUSCH) in the subframe n+k). 

Regarding claim 12, Kim discloses wherein the resource assignment pattern comprises an UL transmission resource and a DL transmission resource, wherein the UL transmission resource includes at least one of an UL grant, UL data, and DL feedback information for the UL data, and wherein the DL transmission resource includes at least one of DL assignment, DL data, and UL feedback information for the DL data ([0178]: details when downlink data is received through a downlink data channel (e.g. PDSCH) in the subframe n, ACK/NACK information that indicates whether the downlink data has been successfully received can be transmitted through an uplink channel (e.g. PUCCH or PUSCH) in the subframe n+k). 

Regarding claim 20, Kim discloses wherein the processor is further configured to obtain the resource information from another base station (FIG. 12, S1200; [0199]: details eNB1 transmit to eNB2 DL ABS pattern information), and wherein the resource information comprises at least one of subcarrier spacing information of the other base station, bitmap information of an UL transmission resource of the other base station, or bitmap information of a DL transmission resource of the other base station ([0168] [0196]: details usable ABS pattern information is bitmap information … transmitted from the interfering cell (eNB1); UL ABS pattern info may have a bitmap form). 

Regarding claim 21, Kim discloses wherein the processor is further configured to determine whether a resource assignment restriction based on the resource assignment pattern is applied to the terminal ([0169]: details the interfered cell (eNB2) can mitigate interference present between eNB1 and eNB2 by scheduling a UE using low uplink Tx power from among UEs served thereby in the specific resource).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2011/0096703 (hereinafter Nentwig).
Regarding claim 2, Kim teaches in case that the terminal is scheduled ([0170]: details HII represents that there is a possibility the eNB1 schedules a UE having high uplink Tx power in the specific resource).
Kim does not explicitly teach determine a resource of an UL channel of the terminal to be included in a resource of an UL channel of the resource assignment 
However, Nentwig teaches determine a resource of an UL channel of the terminal to be included in a resource of an UL channel of the resource assignment pattern, and determine a resource of a DL channel of the terminal to be included in a resource of a DL channel of the resource assignment pattern (FIG. 6; [0194]: details predetermined TDD pattern or code with predetermined UL/DL patterns). 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Nentwig and include determine a resource of an UL channel of the terminal to be included in a resource of an UL channel of the resource assignment pattern, and determine a resource of a DL channel of the terminal to be included in a resource of a DL channel of the resource assignment pattern of Nentwig with the scheduled terminal of Kim.  Doing so would reduce interference with other apparatuses (Nentwig, at paragraph [0020]).

Regarding claim 18, Kim does not explicitly teach determine a resource of an UL channel for the terminal to be included in a resource of the UL channel in the resource assignment pattern, and determine a resource of a DL channel for the terminal to be included in a resource of the DL channel in the resource assignment pattern. 
However, Nentwig teaches determine a resource of an UL channel of the terminal to be included in a resource of an UL channel of the resource assignment pattern, and determine a resource of a DL channel of the terminal to be included in a (FIG. 6; [0194]: details predetermined TDD pattern or code with predetermined UL/DL patterns). 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Nentwig and include determine a resource of an UL channel of the terminal to be included in a resource of an UL channel of the resource assignment pattern, and determine a resource of a DL channel of the terminal to be included in a resource of a DL channel of the resource assignment pattern of Nentwig with Kim.  Doing so would reduce interference with other apparatuses (Nentwig, at paragraph [0020]).

Regarding claim 19, Kim teaches transmit scheduling information to the terminal ([0170]: details HII represents that there is a possibility the eNB1 schedules a UE having high uplink Tx power in the specific resource).  
Kim does not explicitly teach the scheduling information indicates an UL channel resource and a DL channel resource for the terminal.
However, Nentwig teaches the scheduling information indicates an UL channel resource and a DL channel resource for the terminal (FIG. 6; [0194]: details predetermined TDD pattern or code with predetermined UL/DL patterns). 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Nentwig and include the scheduling information indicates an UL channel resource and a DL channel resource for the terminal of Nentwig with the scheduled .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nentwig and US 2019/0058516 (hereinafter Yang).
Regarding claim 7, Kim does not explicitly teach wherein: according to the resource assignment pattern, the UL transmission-capable resource of the second base station and the permitted UL channel resource of the first base station do not overlap on a time domain, and a DL channel resource, corresponding to an UL channel overlaps with the UL transmission-capable resource of the second base station on the time domain, is not assigned. 
However, Nentwig teaches according to the resource assignment pattern, the UL transmission-capable resource of the second base station and the permitted UL channel resource of the first base station do not overlap on a time domain ([0025]: details permitted patterns provides UL and DL timeslots that do not overlap the UL and DL timeslots of at least one other of the predetermined set of permitted patterns). 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Nentwig and include according to the resource assignment pattern, the UL transmission-capable resource of the second base station and the permitted UL channel resource of the first base station do not overlap on a time domain of Nentwig with Kim.  Doing so would reduce interference with other apparatuses (Nentwig, at paragraph [0020]).
([0111]: details DL data reception can be omitted, as not assigned, irrespective of whether or not the DL data is actually overlapped with the UL data/control channel on a physical resource, as corresponding to an UL channel overlaps with resource of second base station on the time domain).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Yang and include a DL channel resource, corresponding to an UL channel overlaps with the UL transmission-capable resource of the second base station on the time domain, is not assigned of Yang with Kim.  Doing so would provide wireless signal transmission and reception to be efficiently performed in a wireless communication system (Yang, at paragraph [0009]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yang and US 2014/0010169 (hereinafter Novak).
Regarding claim 6, Kim does not explicitly teach wherein the processor is further configured to: determine whether the UL grant is present in the resource assignment pattern, in case that the UL grant is present, the UL data corresponding to the UL grant is present based on a predetermined timing, determine whether the DL assignment is present in the resource assignment pattern, and in case that the DL assignment is present, the DL data corresponding to the DL assignment and the UL feedback information for the DL data are present based on another predetermined timing. 
(FIG. 7, S600; [0078]: details UL grant), in case that the UL grant is present, the UL data corresponding to the UL grant is present based on a predetermined timing (FIG. 7, S602; [0078]: details UE 120 transmits UL data to eNB 110 after 4 subframes from the time at the UL grant is received using an RB and an MCS designated by the UL grant).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Yang and include determine whether the UL grant is present in the resource assignment pattern, in case that the UL grant is present, the UL data corresponding to the UL grant is present based on a predetermined timing of Yang with Kim.  Doing so would provide wireless signal transmission and reception to be efficiently performed in a wireless communication system (Yang, at paragraph [0009]).
Moreover, Novak teaches determine whether the DL assignment is present in the resource assignment pattern ([0108]: details DL resource assignment), and in case that the DL assignment is present, the DL data corresponding to the DL assignment and the UL feedback information for the DL data are present based on another predetermined timing ([0094][0108]: details an additional control message may be sent along with the data in the assigned resources; a feedback channel is assigned to the UE device at the time the set of data channel resources is assigned; the first message transmitted on the assigned DL resources is, or includes, a control message for the assignment of UL feedback resources; the assignment of resources for the UL feedback for the UE device can be reoccurring, such that it occurs prior to each of the DL resource assignments).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Novak and include determine whether the DL assignment is present in the resource assignment pattern, and in case that the DL assignment is present, the DL data corresponding to the DL assignment and the UL feedback information for the DL data are present based on another predetermined timing of Novak with Kim.  Doing so would minimize the error due to time delay (Novak, at paragraph [0108]).

Regarding claim 13, Kim does not explicitly teach wherein the processor is further configured to: determine whether the UL grant is present in the resource information, in case that the UL grant is present, the UL data resource corresponding to the UL grant is present based on a predetermined timing, determine whether the DL assignment resource is present in the resource information, and in case that the DL assignment is present, the DL data corresponding to the DL assignment and the UL feedback information for the DL data are present based on another predetermined timing.  
However, Yang teaches determine whether the UL grant is present in the resource information (FIG. 7, S600; [0078]: details UL grant), in case that the UL grant is present, the UL data resource corresponding to the UL grant is present based on a predetermined timing (FIG. 7, S602; [0078]: details UE 120 transmits UL data to eNB 110 after 4 subframes from the time at the UL grant is received using an RB and an MCS designated by the UL grant).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Yang and include determine whether the UL grant is present in the resource information, in case that the UL grant is present, the UL data corresponding to the UL grant is present based on a predetermined timing of Yang with Kim.  Doing so would provide wireless signal transmission and reception to be efficiently performed in a wireless communication system (Yang, at paragraph [0009]).
Moreover, Novak teaches determine whether the DL assignment resource is present in the resource information ([0108]: details DL resource assignment), and in case that the DL assignment is present, the DL data corresponding to the DL assignment and the UL feedback information for the DL data are present based on another predetermined timing ([0094][0108]: details an additional control message may be sent along with the data in the assigned resources; a feedback channel is assigned to the UE device at the time the set of data channel resources is assigned; the first message transmitted on the assigned DL resources is, or includes, a control message for the assignment of UL feedback resources; the assignment of resources for the UL feedback for the UE device can be reoccurring, such that it occurs prior to each of the DL resource assignments).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Novak and include determine whether the DL assignment is present in the .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2018/0352540 (hereinafter Lee).
Regarding claim 14, Kim teaches wherein the processor is further configured to further control to:  determine a resource assignment pattern of an UL transmission resource of the base station based on the resource information (FIG. 12, S1300; [0200]: details UL ABS pattern; determine UL ABS based on ABS pattern information).
Kim does not explicitly teach determine a resource assignment pattern of a DL transmission resource of the base station based on the resource assignment pattern of the UL transmission resource.  
However, Lee teaches determine a resource assignment pattern of a DL transmission resource of the base station based on the resource assignment pattern of the UL transmission resource (FIG. 15a; [0128][0158]: details RS assignment pattern when a resource region for DL/UL flexibility is allocated, as determine pattern of DL resource of base station, via a UL data channel in a self-contained subframe; sequence can be determined based on subframe index to randomize inter-cell interference, as based on resource assignment pattern of UL resource).  


Regarding claim 15, Kim teaches wherein the processor is further configured to determine an undetermined resource assignment pattern of a channel and signal based on the UL transmission resource and the DL transmission resource of the base station (FIG. 12, S1300; [0200]: details eNB2 may identify or assume the z-ABS and r-ABS from among DL ABSs on the basis of the DL ABS pattern information and the UL ABS pattern information of eNB1).  

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited references fairly teach or suggest claims 16 and 17 as a whole with the following features: wherein the processor is further configured to: (1) determine to restrict an assignment of the UL grant, the UL data, and DL feedback information resource corresponding to the UL grant based on whether intermodulation .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2012/0202540) details controlling neighbor cell interference.
Yang (US 2019/0364449) details interference processing.
Sano (US 2019/0280837) details prevent crosslink interference.
Chen (US 2018/0092081) details resource allocation patterns for scheduling services in a wireless network.

Hart (US 2014/0003363) details carrier aggregation IMD control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JASPER KWOH/Patent Examiner, Art Unit 2415